*847The Family Court properly found that the father failed to meet his burden of demonstrating a substantial and unanticipated change in circumstances warranting a downward modification of his child support obligation (see Matter of Boden v Boden, 42 NY2d 210, 212-213 [1977]; Matter of Peterson v Peterson, 75 AD3d 512 [2010]). The father’s child support obligation is not necessarily determined by his current financial condition but, rather, by his ability to provide support, as well as his assets and earning powers (see Basile v Wiggs, 82 AD3d 921 [2011]; Beard v Beard, 300 AD2d 268, 269 [2002]; Matter of Fleischmann v Fleischmann, 195 AD2d 604 [1993]). Here, while the father presented evidence of an unanticipated loss of employment, there was also evidence that he is nonetheless possessed of sufficient means to provide support at the level ordered (see Matter of Talty v Talty, 42 AD3d 546 [2007]).
The father’s remaining contentions are without merit.
Accordingly, the Family Court properly denied the father’s objections to the order which, in effect, denied his petition for a downward modification of his child support obligation. Skelos, J.E, Hall, Lott and Roman, JJ., concur.